—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered December 3, 1991, which denied petitioner’s application to confirm an arbitrator’s award, and granted respondents’ cross motion to vacate or modify the award to the extent of vacating the award and remanding the matter to the arbitrator for recalculation of damages, unanimously affirmed, with costs.
We agree with the IAS Court that on the facts of the case, the public policy against illegal gambling outweighs the public policy in favor of voluntary arbitration (see, Matter of Neirs-Folkes, Inc. [Drake Ins. Co.], 75 AD2d 787, affd for other reasons 53 NY2d 1038; see also, Harris v Economic Opportunity Commn., 171 AD2d 223), and that, accordingly, to the extent the award includes breach of contract damages for revenues derived from Joker Poker, an illegal gambling device, it is violative of public policy and should not be judicially enforced (see, Garrity v Lyle Stuart, Inc., 40 NY2d 354). We have considered petitioner’s remaining arguments and find them without merit. Concur — Murphy, P. J., Milonas, Ross and Asch, JJ.